DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 1, 2021 has been entered.
 
Claim Objections
Claims 8, 21 and 22 are objected to because of the following informalities:
Claim 8, line 12 – “outer sides of the sealant frames” is presumed to be intended as “the outer sides of the sealant frames” as being the same as those previously recited.
Claim 8, line 16 – “pluarility” is presumed to be intended as “plurality”.
Claim 8, line 19 – “a second motherboard” is presumed to be intended as “the second motherboard” as being the same as that previously recited.
Claims 21 and 22, lines 1 and 3 – “the number of the supporting components” is presumed to be intended as “a number of the supporting components”.
Claims 21 and 22, line 3 – “lcosed” is presumed to be intended as “closed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 22 each recite “wherein the number of the supporting components in the first liquid crystals of the first closed space at an edge of the first motherboard is smaller than the number of the supporting components in the first liquid crystals of the first [closed] space at a center of the first motherboard.”  Applicant has indicated that Fig. 4 shows support for this subject matter.  However, Fig. 4 is a cross-sectional view of the display-panel motherboard as shown in Fig. 3 (p. 4).  As seen in Fig. 3, any apparent interpretation of a number of supporting components at “an edge” of the motherboard appears to be equal to, or possibly greater than, a number of supporting components at “a center” of the motherboard.  Further, there is no explicit 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueyama (US 2005/0099574), of record.

Regarding claim 1, Ueyama discloses a display-panel motherboard (see Figs. 4-7) comprising a first motherboard (1) and a second motherboard (8) arranged opposite to each other (see Fig. 6), wherein
the display-panel motherboard is divided into a plurality of sub-panel regions (4) arranged in an array, and a surrounding region other than all of the sub-panel regions (see Fig. 4),
sealing glue (3) for bonding the first motherboard (1) to the second motherboard (8) is applied within the surrounding region on a periphery of the display-panel motherboard (see Figs. 4-7),

first liquid crystals (7 at 5 and 6) are provided within a first closed space (5 and 6, Fig. 4) formed by the first motherboard (1), the second motherboard (8), an inner side of the sealing glue (3) and outer sides of the sealant frames (2) within the plurality of sub-panel regions (4) (see Figs. 4-7 and paras. [0045-0046]), and are configured to support the first motherboard (1) and the second motherboard (8), and are not for display (see Figs. 4-7 and paras. [0039, 0041 and 0045]);
second liquid crystals (7 at 4) are provided within a second closed space (4, Fig. 4) located between the first motherboard (1) and the second motherboard (8) at an inner side of the sealant frame (2) within the sub-panel region (4), and are used for display (see Figs. 4-7 and paras. [0040 and 0044]); and
the display-panel motherboard further comprises a plurality of supporting components (see Fig. 5 and para. [0044-0046]; “spacer material”) arranged in the first liquid crystals of the first closed space (5 and 6), which are only used for support (see Figs. 4-7 and paras. [0039, 0041 and 0044-0046]).

Regarding claim 8, Ueyama discloses a method for fabricating a display-panel motherboard (see Figs. 4-7), comprising steps:
dividing a first motherboard (1) into a plurality of sub-panel regions (4) arranged in an array and a surrounding region other than all of the sub-panel regions (see Fig. 4);
applying sealing glue (3) within the surrounding region on a periphery of the first motherboard (1) (see Figs. 4-7);

forming a plurality of supporting components (see Fig. 5 and paras. [0044-0046]; “spacer material”) within a region (5 and 6) between an inner side of the sealing glue (3) and outer sides of sealant frames (2) within the plurality of sub-panel regions (4) such that the sealant frames (2) are configured to seal display panels inside the plurality of sub-panel regions each in a shape of a closed loop, respectively (see Figs. 4-7 and paras. [0044-0046]), and the liquid crystals comprise first liquid crystals (7 at 5 and 6) provided within a first closed space (5 and 6, Fig. 4) formed by the first motherboard (1), a second motherboard (8), the inner side of the sealing glue (3) and outer sides of the sealant frames (2) within the plurality of sub-panel regions (4) (see Figs. 4-7 and paras. [0045-0046]), and configured to support the first motherboard (1) and the second motherboard (8), and are not for display (see Figs. 4-7 and paras. [0039, 0041 and 0045]), and second liquid crystals (7 at 4) provided within a second closed space (4, Fig. 4) located between the first motherboard (1) and the second motherboard (8) at an inner side of the sealant frame (2) within the [plurality] of sub-panel regions (4), and are used for display (see Figs. 4-7 and paras. [0040 and 0044]); and the plurality of supporting components are arranged in the first liquid crystals of the first closed space (5 and 6), which are only used for support (see Figs. 4-7 and paras. [0039, 0041 and 0044-0046]); and
aligning and assembling the first motherboard (1) and a second motherboard (8) to form a cell so as to form a display-panel motherboard (see Figs. 4-7).

Regarding claims 7 and 15, Ueyama discloses wherein the first motherboard (1) is an array-substrate motherboard, and the second motherboard (8) is a color filter-substrate .

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama (US 2005/0099574), as applied to claims 1 and 8 above, and further in view of Ohashi et al. (US 2009/0079928), of record, hereinafter “Ohashi”.

Regarding claim 3, Ueyama discloses the limitations of claim 1 above, but fails to explicitly disclose wherein the plurality of supporting components are arranged in an array.
However, Ohashi discloses a display-panel motherboard (see Fig. 2), wherein a plurality of supporting components (5) are arranged in an array (see Figs. 2-9).


Regarding claim 17, Ueyama discloses wherein the first motherboard (1) is an array-substrate motherboard, and the second motherboard (8) is a color filter-substrate motherboard; or, the first motherboard (1) is a color filter-substrate motherboard, and the second motherboard (8) is an array-substrate motherboard (para. [0038]).

Regarding claims 21 and 22, Ueyama discloses the limitations of claims 1 and 8 above, but fails to explicitly disclose wherein the number of the supporting components in the first liquid crystals of the first closed space at an edge of the first motherboard is smaller than the number of the supporting components in the first liquid crystals of the first [closed] space at a center of the first motherboard.
However, Ohashi discloses a display-panel motherboard (see Fig. 2), wherein a number of supporting components (5) in first liquid crystals (7) of a first closed space (e.g., outside of inner 3) at an edge of a first motherboard (10) is smaller than a number of the supporting components in the first liquid crystals of the first closed space at a center of the first motherboard (see Fig. 2 and para. [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the number of the supporting components in the first liquid crystals of the first closed space at an edge of the first motherboard .

Claims 4-6, 10-12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama (US 2005/0099574), as applied to claims 1 and 8 above, and further in view of Majima (US 5,724,110), of record.

Regarding claim 4, Ueyama discloses the limitations of claim 1 above, but fails to explicitly disclose wherein the supporting components are made of a photosensitive polymer material which is doped into the first liquid crystals.
However, Majima discloses a display-panel motherboard (see Figs. 1-10), wherein supporting components (17) are made of a photosensitive polymer material which is doped into first liquid crystals (15) (col. 4, lines 52-65 and col. 5, lines 39-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the supporting components are made of a photosensitive polymer material which is doped into the first liquid crystals, as in Majima, into the display-panel motherboard of Ueyama to efficiently form the spacers by photolithography.

Regarding claim 5, Ueyama fails to explicitly disclose wherein the photosensitive polymer material is an acrylic material or a polyimide material.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the photosensitive polymer material is an acrylic material or a polyimide material, as in Majima, into the display-panel motherboard of Ueyama to use a known material capable of being processed by photolithography.

Regarding claim 6, Ueyama fails to explicitly disclose wherein the first liquid crystals are doped with polymerization catalyst.
However, Majima discloses wherein the first liquid crystals (15) are doped with polymerization catalyst (col. 5, lines 61-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first liquid crystals are doped with polymerization catalyst, as in Majima, into the display-panel motherboard of Ueyama to accelerate curing of the spacers.

Regarding claim 10, Ueyama discloses the limitations of claim 8 above, but fails to explicitly disclose wherein the step of forming a plurality of supporting components within a region between an inner side of the sealing glue and outer sides of sealant frames within the plurality of sub-panel regions comprises: doping a photosensitive polymer material into liquid crystals within the region between the inner side of the sealing glue and the outer sides of the sealant frames within the plurality of sub-panel regions; and irradiating the photosensitive 
However, Majima discloses a method for fabricating a display-panel motherboard (see Figs. 1-10), wherein the step of forming a plurality of supporting components (17) within a region between an inner side of the sealing glue (8) and outer sides of sealant frames (7) within the plurality of sub-panel regions comprises:
doping a photosensitive polymer material into liquid crystals (15) within the region between the inner side of the sealing glue and the outer sides of the sealant frames within the plurality of sub-panel regions (col. 4, lines 52-65 and col. 5, lines 39-60); and
irradiating the photosensitive polymer material with light having a predetermined wavelength via a mask (col. 6, lines 1-23), so as to form the plurality of supporting components (17) at exposure positions (see Figs. 1-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the step of forming a plurality of supporting components within a region between an inner side of the sealing glue and outer sides of sealant frames within the plurality of sub-panel regions comprises: doping a photosensitive polymer material into liquid crystals within the region between the inner side of the sealing glue and the outer sides of the sealant frames within the plurality of sub-panel regions; and irradiating the photosensitive polymer material with light having a predetermined wavelength via a mask, so as to form the plurality of supporting components at exposure positions, as in Majima, into the method of Ueyama to efficiently form the spacers by photolithography.

claim 11, Ueyama fails to explicitly disclose wherein the step of forming a plurality of supporting components within a region between an inner side of the sealing glue and outer sides of sealant frames within the plurality of sub-panel regions further comprises: doping polymerization catalyst into the liquid crystals within the region between the inner side of the sealing glue and the outer sides of the sealant frames within the plurality of sub-panel regions.
However, Majima discloses wherein the step of forming a plurality of supporting components (17) within a region between an inner side of the sealing glue (8) and outer sides of sealant frames (7) within the plurality of sub-panel regions further comprises:
doping polymerization catalyst into the liquid crystals (15) within the region between the inner side of the sealing glue (8) and the outer sides of the sealant frames (7) within the plurality of sub-panel regions (col. 5, lines 61-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the step of forming a plurality of supporting components within a region between an inner side of the sealing glue and outer sides of sealant frames within the plurality of sub-panel regions further comprises: doping polymerization catalyst into the liquid crystals within the region between the inner side of the sealing glue and the outer sides of the sealant frames within the plurality of sub-panel regions, as in Majima, into the method of Ueyama to accelerate curing of the spacers.

Regarding claim 12, Ueyama fails to explicitly disclose wherein, before the step of irradiating the photosensitive polymer material with light having a predetermined wavelength via a mask, the method comprises: acquiring a distribution of cell gaps between the first motherboard and the second motherboard; and the step of irradiating the photosensitive polymer 
However, Majima discloses wherein, before the step of irradiating the photosensitive polymer material with light having a predetermined wavelength via a mask, the method comprises:
acquiring a distribution of cell gaps between the first motherboard (1) and the second motherboard (1’) (col. 5, lines 20-25); and
the step of irradiating the photosensitive polymer material with light having a predetermined wavelength via a mask comprises:
preparing a corresponding mask based on the acquired distribution, and irradiating the photosensitive polymer material with the light having a predetermined wavelength via the mask to adjust a distribution of the supporting components (col. 6, lines 1-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein, before the step of irradiating the photosensitive polymer material with light having a predetermined wavelength via a mask, the method comprises: acquiring a distribution of cell gaps between the first motherboard and the second motherboard; and the step of irradiating the photosensitive polymer material with light having a predetermined wavelength via a mask comprises: preparing a corresponding mask based on the acquired distribution, and irradiating the photosensitive polymer material with the light having a predetermined wavelength via the mask to adjust a distribution of the supporting 

Regarding claim 14, Ueyama fails to explicitly disclose wherein the photosensitive polymer material is an acrylic material or a polyimide material.
However, Majima discloses wherein the photosensitive polymer material is an acrylic material or a polyimide material (col. 5, lines 39-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the photosensitive polymer material is an acrylic material or a polyimide material, as in Majima, into the method of Ueyama to use a known material capable of being processed by photolithography.

Regarding claims 18 and 20, Ueyama discloses wherein the first motherboard (1) is an array-substrate motherboard, and the second motherboard (8) is a color filter-substrate motherboard; or, the first motherboard (1) is a color filter-substrate motherboard, and the second motherboard (8) is an array-substrate motherboard (para. [0038]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ueyama (US 2005/0099574) in view of Majima (US 5,724,110), as applied to claim 10 above, and further in view of Ohashi et al. (US 2009/0079928).

claim 13, Ueyama in view of Majima discloses the limitations of claims 8 and 10, but fails to explicitly disclose wherein the light having a predetermined wavelength is ultraviolet light.
However, Ohashi discloses wherein the light having a predetermined wavelength is ultraviolet light (paras. [0057-0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light having a predetermined wavelength is ultraviolet light, as in Ohashi, into the method of Ueyama and Majima to use a light appropriate for thermosetting resins.

Response to Arguments
Applicant’s arguments filed March 1, 2021 have been fully considered but they are not persuasive.  Applicant has argued that Ueyama fails to disclose supporting components within the space filled with the first liquid crystals, and these first liquid crystals are only for support and not for display, as recited in claim 1, and similarly recited in claim 8.
However, Ueyama discloses a spacer material is scattered on the surface of the CF substrate, liquid crystal is dripped on the inside of each of the first and second seal frames 2 and 3, and the spacers are fixed on the CF substrate by heating (Fig. 5 and paras. [0044-0046]).  Thus, Ueyama discloses a plurality of supporting components, i.e., spacers, are formed with both the first liquid crystals and the second liquid crystals, including in the first closed space, which is not used for display and only used for support (Figs. 4-7).
Therefore, the previous grounds of rejection under 35 U.S.C. 102(a)(1) over Ueyama have been maintained and modified as necessary due to the amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896